             Case 4:19-mj-70843-MAG Document 1 Filed 05/31/19 Page 1 of 5


 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN(CABN 210020)
 3

 4
     Chief, Criminal Division
                                                                     piled
     THOMAS R. GREEN(CABN 203480)                                  MAY Q 1 ^
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S
 6
             Oakland, California 94612                            °aklano office
             Telephone:(510)637-3695
                            /c-ST -2/inc

 7
             FAX:(510)637-3724
             E-Mail: thomas.green@,usdoi.gov
 8
     Attorneys for United States of America
 9

10
                                   UNITED STATES DISTRICT COURT

11
                                NORTHERN DISTRICT OF CALIFORNIA

12
                                            OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                        No.      i.i9-70843 %
14
                 Plaintiff,
                                                       NOTICE OF PROCEEDINGS ON OUT-
15
       vs.                                             OF-DISTRICT CRIMINAL CHARGES
                                                      PURSUANT TO RULES 5(C)(2) AND (3)
16
     JOSHUA LACEY,                                     OF THE FEDERAL RULES OF
                                                       CRIMINAL PROCEDURE
17
                 Defendant.

18

19
             Please take notice pursuant to Rules 5(c)(2) and (3)of the Federal Rules of Criminal
20
     Procedure that on May 30, 2019, the above-named defendant was arrested based upon an arrest
21
     warrant(see attached) issued upon on
22
             □   Indictment
             □   Information
23
             □ Criminal Complaint
24           ■ Other (describe): Failure To Appear For Initial Appearance For Traffic Citation

25   pending in the District of Nevada, Case Number 4026337/38-N10
26           In that case, defendant is charged with violation of 43CF12, 423.40(A), NRS 4840.125 -
27   for Defective Stop Lamp and Revoked Driver's License.
28   ////



     NOTICE OF PROCEDURES ON OUT-OF-DISTRICT
     CRIMINAL CHARGES PURSUANT TO RULE 5(c)(2)
     AND (3) OF THE FEDERAL RULES OF CRIMINAL PROCEDURE
            Case 4:19-mj-70843-MAG Document 1 Filed 05/31/19 Page 2 of 5


            Penalty; Maximum penalties of contempt of couit finding, a $275 fine for a headlight
 2   violation and a $525 fine for driving with a suspended license
 3

 4

 5   DATED; May 31,2019                          Respectfully submitted,

 6                                               DA.VID L. ANDERSON
                                                 United Sjat^ Attorney
 7

 8
                                                 THOMAS R. GREEN
 9                                               Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   NOTICE OF PROCEDURES ON OUT-OF-
     DISTRICT CRIMINAL CHARGES
     PURSUANT TO RULE 5(0(2)
     AND (3) OF THE FEDERAL RULES OF
     CRIMINAL PROCEDURE
                       Case 4:19-mj-70843-MAG Document 1 Filed 05/31/19 Page 3 of 5



AO 442 {Rev, ll/JI) AnestWansnt



                                         United States District Court
                                                                for the

                                                          District of Nevada


                      United States of America
                                 V.

                          JOSHUA LACEY                                    Case No. 4026337/38-N10

                                                                                                                      >
                                                                                                            cv
                                                                                                                      I.
                                                                                                                          c

                             Defendant
                                                                                                                          -1
                                                                                                                          m    '
                                                                                                                      t/y      :
                                                    ARREST WARRANT
                                                                                                                      37
To:       Any authorized law enforcement officer                                                                      Co




          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)     JOSHUA LACEY                                                                                    ,
who is accused ofan offense or violation based on the following document filed with the court:

G Indictment               G Superseding Indictment      D Information      G Superseding Information             G Complaint
0 Probation Violation Petition            □ Supervised Release Violation Pethion      G Violation Notice ^ Order of the Court
This offense is briefly described as follows:
  Defendant has failed to appear for his initial appearance and the citaUons remain unpaid.




Date:           10/26/2015                                                                    /s/J. Ries
                                                                           ^                   officer'ssignature

City and state:          Las Vegas, NV                                                  J. Ries, Deputy Clerk
                                                                                         Printed name and title


                                                               Return

          This warrant was received on (daiet                       , and the person was arrested on (date)
at (city and stale)



Date:
                                                                                      Arresting officer's signature



                                                                                         Printed name and title
                                                                         CVBUcstionCoda
vrt      United States District Court
                                                                                                                                      STATHMENT OF PROBABLE CAUSE
^                    Violation Notice                                 t/-lO                                                     (For issuance of an arrest warrait or summons)
Q VIotcSion Number                             ornoer Name(Piim)               OTflcarNo.

                                                                                                                  I stats 1h8t(Ki/?2fy 17                 20                              rmduQesasa
0 ,4026337                                                                                                     law enforcement ofRoerin the                             DtttrtU o(
         YOU-ARE CHARGED WITH THE FOLLOWING VIOLATION a
                                                                                                                                                                                        Cl'
1      OdeifKt TVnt 0tO(MnM(m«M*vyyy)
                           OVertM ChBQad OUSic J^tateCods r\3i
                                                                                                        m
                                                     v/»-5                                              <jj
       PteeftofOlfenM                                                                                   U)             I. Officer Haas (H-IB) observed a white.Honda
                                                                                                    -j                 bearing NV Tags (304AYZ) on NV SR'a72 /
       ORom* DMOtpdom PstCusI Basb for Charge                                                                          t..Smm with a defective brake light I conducted
                                                                                                                       a traffic stop and identified the driver as Lacey,
                                                                                                                       Joshua bv his NV PL (1703103801). A DMV
                                                                                                                       Query dirough NFS Dispatch revealed Lacev^s
                                                                                                                       PL       to     be      Revoked            as     of 3/1/15             for
        OEFENDANT INFORMATION[Phoocr^:; >^0^'03V7
       AM rwne                                             Fnf Nsma                          MJ.'
                                                                                                                       Admlnigtrative Per Sc. Lacev advised he had
                                                                                                                       recently been arrested for DUI but claimed to
       lmV                                                                                                             believe his license was still valid. Lacev was
       8<m*Ad^tw«
                                                                                                                      issued Citation 4026337 for Defective Stop
                                                                                                                      Lamp ($275)and Citation 4027338 for Revoked
                                                                                                                      Driveris License($525).
             -
                                         CO.D ox.state         RnrMftMUMvl


                                                 Wv/'                                  >6/3                            VEHlOl
                                                                                                                      NO AUDIO/VIDEO
       VEHICLE                                                                                      CMVa

      TosNo,                                            Yaor UakaMxW          PASS^ Cdor
                                                       oylH3A/i>/<^c
  ;'       O tF BOX A tS CHECKED, YOU 6 fi IF BOX B IS CHECKED. YOU MUST
  V-/            MUST ^J»PEARtN COURT. 3€E                    PAY AMOUNT INDICATED BELOW                        The foregoing statement Is leased upon:
                 INSTRUCnON9{on iHte al atlea ovy^            Oft APPEAR IN COURT,
                                                              see MsmsTxua{oi tack c<)«k»ciw)                   18 my personal observation                  ^ my personal frrvesilgs&xi
                                                                                                                G      Inforntatlon supplied to me from my fellow oPicer's ot^servetlon
                                                          %ZSo                   Forfstture Amours
                                                                                                                G     other (explain abov6)
                                                                         tS2S Processing Fee
                                                                                                              I tfeclan uixter peiuttir or paijuy 9ttt Bw inlbnTtttion which I have Mtforth Blxnps and on
                      PAY THIS AMCimr-                                           Tetsi Ceaswal Dw
                                                          tZ75                                                the fece of ttrh vtoUtkm notJoe Is tn» and eorroci(totholMSttf    myknoi
                                                                                                                                                                 to the best of my knmtodoa.
                                       YOUR COURT DATE
           nr no court wpeeranoa date te aAmwi. you wfl ba nogiM of your tevoteBfle*fkft by rMB.)             Executed on:
                                                                                                                                                                                                            Case 4:19-mj-70843-MAG Document 1 Filed 05/31/19 Page 4 of 5




      Court Addrui                                                            Oate {nimMd4fWir>                                  Date (mm/dd^iyyy)           Officer's Signature


                                                                              TV«s(Nrmtni}                    Probable cause has been stated for(he issuance of a warrant-

                                                                                                              Executed cm.
      I prantea to(ppMffor ihk ttM^ «                andAsee Enstrudad       iSe total colatarcf due.
                                                                                                                                 Date (mm/dd/yyyy)             U.S. Magistrate Judge

      X DifatxltRt Eignctura                                                                                  matAT » Haamom matetteHfiyflliwd In Inetokfa: PA88>Sarreo(*p««(ene*''veNcM;
                                                                                                              COL-CaniMKtelOitewaloma: CMV*ComnaralklvaNel«kMQK«dinlneiteRl
                  Case 4:19-mj-70843-MAG Document 1 Filed 05/31/19 Page 5 of 5

 Inmate Detail Custody Information                                                                                                                                  Page 1 of 1


 AlAHEOA COUNTV, CA




   ONutNc eenvices
                                                                                                                        taWrtfY             QiX** «»f* j      OWr«
                                                                                                                                                                 | «<^Oii»ry
                                                                         INKATE LDCATOH                                                                 SHERIf^B DFRCeU:
                                                                Inmate Detail Custody Information
                                              f'fN          S?*                     Occupation                doh           tyeColm         Half Color    Hclglil    Wnlghl
          LACEY.JOSHUA ROBERT               BMH063          M      WHITE         WAREHOUSE                                  GREEN           BROWN          5'08'      tSO

                                         Arrest                                                                             Arrest Charga(s}
          0ai9                                                       City
                                 Time
                                                                                         1            Coda                                  Description
    05/27/2019                                           LtVERMORE
                                                                                             PC t66(A}M)M            CONTEMPTDISOBEY CRT QROft
         Event                 RoportNo.                     Exp. Release Date                                              ---   •



    940COSS          19-3161                         1
                                        Booking
          Date                   Time                           Booking Type
    05/28/2019    01;XAM                                 OHVIEW
                  Holding Faclllly                              Housing Unll
    rUt.TAplTA JAi                                   31A
     -




         Dockot                Ball Type                        Ball Amount                                                 Next Hoar[ng(s)
                  eaSabSe                                                   S20.000.00
                                                                                                                    t-«S" coufi'ji^A^LOf jijsncE
                                                                                               Date          Time    OepL                     Proceeding
                                                                                         05/29/2019 02QOPM 712              /Uraionmenl i
    » Whin proparirg ball papart, ploati r«avi the Court Date. Court Time,and Court Dept. blank.

                                                                                    Vi«wAii»m I



                                              ^                 Oc«;rvy o 2019•-1        R6Se.-v«3•^J2j[ -i.>4;it!a63 •9^:wnt»uy




httns://www.acffov.ors/sfierifF ann/inmateSearch.do                                                                                                                 V28/2019
